PER CURIAM. Milton Thomas King, by and through his attorney, has filed a motion for rule on the clerk. His attorney, R. David Lewis, admits in his motion that the record was tendered late due to a mistake on his part.  We find an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion for rule on the clerk is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.